Citation Nr: 1009697	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-26 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residual scar, inguinal hernia.





ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1981 to October 
1984.  He had subsequent service in the U.S. Army Reserve.   

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which, inter alia, granted service connection for residual 
scar, inguinal hernia, and assigned a 10 percent disability 
rating, effective January 11, 2005.  

This matter was previously before the Board in February 2008, 
at which time it was remanded for further evidentiary 
development.  The case has returned and is again ready for 
appellate action.


FINDINGS OF FACT

1.  The Veteran's residual scar, inguinal hernia, is 
characterized by one scar that is painful.

2.  The Veteran's residual scar, inguinal hernia, is not 
manifested by three or more scars that are unstable or 
painful.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for service-connected residual scar, inguinal hernia, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.21, 4.118, Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in February 2005, 
March 2005, and April 2008.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the 
RO has provided all notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

The Board notes that the issue currently on appeal stem from 
an initial rating assignment.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that an appellant's filing of an NOD regarding an initial 
disability rating or effective date, such as the case here, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice 
requirements.  Indeed, the Court has determined that to hold 
that 38 U.S.C.A. § 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If this did not occur until after 
that date, as the case here, the Veteran is entitled to pre-
decisional notice concerning all elements of his claim, 
including the downstream disability rating and effective date 
elements.  Moreover, if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why the 
lack of notice is not prejudicial - i.e., harmless - error.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and statements of the case (SOCs) described 
within 38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  As such, he has not established prejudicial error 
in the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).
In any event, the Board notes that the RO provided the 
Veteran with downstream Dingess and increased rating notices 
pertaining to the disability rating and effective date 
elements of his higher initial rating claim in April 2008, 
with subsequent readjudication of his claim in July 2008 and 
March 2009.  The Veteran also submitted several statements 
throughout the course of the appeal in support of his claim.  
Further, he was provided a VA examination in connection with 
his claim.  Thus, any presumption of prejudice has been 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Further, the Veteran was provided VA examinations 
in connection with his claim.  Finally, he also has submitted 
several statements in support of his claim.  Thus, there is 
no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its February 2008 remand.  Specifically, 
the RO was instructed to issue the Veteran an SOC with 
respect to the issue currently on appeal, including 
notification of the need to timely file a Substantive Appeal 
to perfect his appeal on this issue.  The Board finds that 
the RO has complied with these instructions by issuing an 
SOC, including notification of the need to timely file a 
Substantive Appeal, in July 2008.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection (here, 
January 11, 2005) until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of the 
Veteran's award when his disability has been more severe than 
at others.  See again Fenderson, 12 Vet. App. at 125-26. 

Historically, the Veteran reports sustaining an inguinal 
hernia in June 1991 while serving active-duty-for-training 
(ACDUTRA) and subsequently undergoing an inguinal hernia 
surgery.  A review of his STRs reflects complaints of an 
inguinal hernia and such a surgery in August 1991.   

Here, the Veteran seeks an initial disability rating in 
excess of 10 percent for his residual scar, inguinal hernia, 
which is currently evaluated as 10 percent under Diagnostic 
Code 7804 (unstable or painful scars).  38 C.F.R. § 4.118.  

The Veteran filed the claim at issue in December 2004.  The 
Board notes that during the course of the appeal, the 
applicable rating criteria for disorders of the skin were 
amended on October 23, 2008.  See 73 Fed. Reg. 54708 (2008).  
Consequently, in this case, the Board will only consider pre-
October 2008 criteria and the October 2008 amendments.

In this regard, if a law or regulation changes during the 
course of a claim or an appeal, the version more favorable to 
the Veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments 
above have established the effective dates without a 
provision for retroactive application.

The Board observes that the RO has addressed both sets of 
regulations through its July 2008 SOC and March 2009 
supplemental SOC (SSOC).  Therefore, the Board may also 
consider the amendments without first determining whether 
doing so will be prejudicial to the Veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Under the pre-October 2008 regulations, Diagnostic Code 7804 
provides that a superficial scar that is painful on 
examination warrants a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).

Under the current version of Diagnostic Code 7804, a 10 
percent rating is warranted for one or two superficial scars 
that are painful or unstable on examination.  Three or four 
superficial scars that are painful or unstable are rated as 
20 percent disabling.  Five or more scars that are unstable 
or painful are rated as 30 percent disabling.  Note (1) to 
Diagnostic Code 7804 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) provides that if one or more 
scars are both unstable and painful, add 10 percent to the 
evaluation that is based on the total number of unstable or 
painful scars.  Note (3) provides that scars evaluated under 
Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive 
an evaluation under this Diagnostic Code, if applicable.  38 
C.F.R. § 4.118 (effective October 23, 2008). 

In this case, under the pre-October 2008 Diagnostic Code 
7804, the Veteran is already receiving the maximum allowable 
rating; thus, there is no need for further discussion under 
these criteria.  

Under Diagnostic Code 7804, in effect as of October 23, 2008, 
there is insufficient evidence of the symptoms required for a 
disability rating in excess of 10 percent.  38 C.F.R. § 4.7.  
Specifically, a VA examination in April 2005 revealed a well-
healed 2.5-inch surgical scar in the right lower quadrant.  
The scar was flat, barely visible, and stable.  There was no 
adherence to underlying tissue; the texture was normal with 
that of the surrounding skin; and there was no inflammation, 
edema, or keloid formation.  However, the Veteran did report 
pain on evaluation of the scar and tenderness.  See VA 
examination report dated in April 2005.  Another VA 
examination dated in September 2008 again revealed a well-
healed 2.5-inch surgical scar in the right lower quadrant.  
The scar was hyperpigmented, smooth, flat, and stable.  There 
was no adherence to underling tissue; the texture was normal 
with that of the surrounding skin; and there was no 
inflammation, edema, or keloid formation.  See VA examination 
report dated in September 2008.  

VA treatment records dated from August 2004 to February 2009 
reveal no complaints of, or treatment for, the scar or any 
symptomatology associated with the scar.  Although the 
Veteran has complained that the surgical scar is painful to 
touch, that he experiences sharp pain from the surgical scar, 
and that wearing a belt too tightly or standing for more than 
15 minutes causes and aggravates the pain, there is no 
objective evidence of record to indicate such symptoms.  
Further, the VA examiner in April 2005 in fact noted that any 
tenderness of the scar that the Veteran experiences may be 
aggravated by the Veteran's nonservice-connected degenerative 
arthritis of the lumbar spine.

As the evidence of record reveals only one scar that is 
painful on examination, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for residual scar, inguinal hernia.  
38 C.F.R. § 4.3.

The Board also finds that, although other diagnostic codes 
for skin disabilities in the October 2008 amendments provide 
for disability ratings beyond 10 percent, they are 
inappropriate for the facts of this case.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7802, 7805-7833.  Therefore, 
these diagnostic codes will not be applied.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).

The Board adds that it does not find that the Veteran's 
service-connected residual scar, inguinal hernia, should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
125-26.  Since the effective date of his award, this 
disability has never been more severe than contemplated by 
its existing rating, so the Board cannot "stage" his 
ratings.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that service-connected residual scar, 
inguinal hernia, interferes with the Veteran's ability to 
work.  Furthermore, there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for this disability 
by the regular Rating Schedule.  VAOPGCPREC 6-96.  See also 
38 C.F.R. § 4.1 (indicating disability ratings are based on 
the average impairment of earning capacity and that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability).


ORDER

An initial disability rating in excess of 10 percent for 
residual scar, inguinal hernia, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


